Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 10-11, 13-14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702).
Regarding claim 1, Takesue et al. (US 5,974,280) teach a method of operating an image forming apparatus (fig.8), the method comprising: measuring a toner concentration (fig.8, #S31) supplied to a developing apparatus (fig.2, #4) through a toner concentration sensor (fig.2, #4c; col.9, ln.31-32) provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in the image forming apparatus is executed (col.9, ln.5-col.10, ln.22); increasing a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); measuring the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38), wherein the measuring of the toner concentration comprises, based on the supply mode is executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), maintaining the driving speed corresponding to the low-speed drive mode until a set time is counted and reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 3, Takesue et al. (US 5,974,280) teach a method of operating wherein the increasing of the driving speed of the developing apparatus comprises: based on determining that the toner concentration has not reached the target toner concentration based on time reaching the first threshold value (fig.8, #S33->Y, #S35->Y), increasing the driving speed of the developing apparatus to a driving speed corresponding to a preset high-speed drive mode (fig.8, #S36; col.9, ln.40-47).
Regarding claim 10, Takesue et al. (US 5,974,280) teach a non-transitory computer-readable storage medium storing instructions executable by a processor (fig.1, some portion of #15), the non-transitory computer-readable storage medium comprising: instructions to measure a toner concentration (fig.8, #S31)  supplied to a developing apparatus (fig.2, #4) through a toner concentration sensor (fig.2, #4c; col.9, ln.31-32) provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in an image forming apparatus is executed (col.9, ln.5-col.10, ln.22); instructions to increase a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); instructions to measure the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38); instructions to, based on the supply mode being executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), control a driving apparatus to maintain a driving speed corresponding to the low-speed drive mode until a time counted according to the supply mode reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 16, Takesue et al. (US 5,974,280) teach a non-transitory computer-readable storage medium further comprising instructions to, based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the first threshold value (fig.8, #S33->Y, #S35->Y), increase the driving speed of the developing apparatus to a driving speed corresponding to a preset high- speed drive mode (fig.8, #S36; col.9, ln.40-47).
Regarding claim 11, Takesue et al. (US 5,974,280) teach an image forming apparatus (fig.1) comprising: a developing apparatus (fig.1&4, #4) to rotatably support a developing roller (fig.1&2, #4a) for supplying toner to a photoconductor (fig.1, #1), and comprising a toner concentration sensor (fig.1, #4c) for measuring a toner concentration (col.9, ln.31-32) of a developer composed of the toner and a carrier (col.3, ln.7-9); a driving apparatus to drive the developing apparatus (fig.1, #15&#4j); a processor (fig.1, #14b&#15); and a memory (fig.1, #14c&#15) to store instructions executable by the memory, wherein the processor executes the instructions to: measure a toner concentration (fig.8, #S31) supplied to the developing apparatus (fig.2, #4) through the toner concentration sensor (fig.2, #4c; col.9, ln.31-32) as a supply mode for supplying toner to the developing apparatus is executed (col.9, ln.5-col.10, ln.22); increase a driving speed of the developing apparatus based on determining that the toner concentration has not reached a target toner concentration (fig.8, #S36; col.9, ln.40-47); measure the toner concentration in the developing apparatus through the toner concentration sensor as the supply mode is executed in a state where the driving speed of the developing apparatus is increased (fig.8, #S38); based on the supply mode being executed in a preset low-speed drive mode of the developing apparatus (fig.8, #S32, Speed:M), control the driving apparatus to maintain a driving speed corresponding to the low-speed drive mode until a time counted according to the supply mode reaches a first threshold value (fig.8, #S33->Y) corresponding to a point in time at which the driving speed of the developing apparatus is increased (fig.8, if #S33->Y and #s35->Y).
Regarding claim 13, Takesue et al. (US 5,974,280) teach an image forming apparatus wherein the processor executes the instructions to: based on determining that the toner concentration has not reached the target toner concentration based on the time reaching the first threshold value (fig.8, #S33->Y, #S35->Y), increase the driving speed of the developing apparatus to a driving speed corresponding to a preset high-speed drive mode (fig.8, #S36; col.9, ln.40-47).
 However, Takesue et al. (US 5,974,280) fail to discuss what happens if Step S38 persists with a No evaluation. 
Regarding claims 1, 10 and 11, Takeda (US 8,755,702) teaches a method of operating an image forming apparatus (fig.1) and non-transitory storage medium containing instructions therefor, the method comprising: measuring a toner concentration supplied to a developing apparatus through a toner concentration sensor provided in the developing apparatus as a supply mode for supplying toner to the developing apparatus in the image forming apparatus is executed (fig.8, #801-#806); and determining an operating state of the image forming apparatus based on a remaining amount of toner when it is determined that the toner concentration has not reached the target toner concentration after a set amount of time (fig.8, #806->No->#807->Yes->#808), wherein the determining of the operating state of the image forming apparatus based on the remaining amount of toner comprises determining whether there is an operation error according to the supply mode or that a toner cartridge needs to be replaced based on comparing the remaining amount of the toner to a reference value (fig.8, #806->No->#807->Yes->#808; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times; col.7, ln.48-50; col.8, ln.22-24).
Regarding claim 4, Takeda (US 8,755,702) teaches a method of operating wherein the measuring of the toner concentration as the supply mode is executed comprises: measuring the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on a number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
Regarding claim 5, Takeda (US 8,755,702) teaches a method of operating wherein the determining of the operating state of the image forming apparatus based on the remaining amount of the toner comprises: determining that there is an operation error according to the supply mode (fig.8, #808) based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the second threshold value and the remaining amount of the toner is greater than a reference value (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times); and displaying a toner supply error message for the supply mode (fig.8, #808).
Regarding claim 6, Takeda (US 8,755,702) teaches a method of operating wherein the determining of the operating state of the image forming apparatus based on the remaining amount of the toner comprises: determining that a toner cartridge needs to be replaced based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the second threshold value and the remaining amount of toner is less than a reference value (fig.8, #806->No->#807->Yes); and displaying a message informing of the need to replace the toner cartridge (fig.8, #808; col.7, ln.48-50; col.8, ln.22-24).
Regarding claim 8, Takeda (US 8,755,702) teaches a method of operating further comprising: based on determining that the toner concentration has reached the target toner concentration as the supply mode is executed in a state where the driving speed of the developing apparatus is increased, changing the driving speed in the increased state to a driving speed in an existing state and performing a certain image forming job at the driving speed in the existing state (col.7, ln.41-46&57-59; col.8, ln.34-41 & col.8, ln.15-17).
Regarding claim 14, Takeda (US 8,755,702) teaches an image forming apparatus wherein the processor executes the instructions to: measure the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on the number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
Regarding claim 17, Takeda (US 8,755,702) teaches a non-transitory computer-readable storage medium further comprising instructions to measure the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on the number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
Regarding claim 18, Takeda (US 8,755,702) teaches a non-transitory computer-readable storage medium further comprising instructions to measure the toner concentration in the developing apparatus while monitoring whether the toner concentration reaches the target toner concentration based on the number of supply times counted according to the supply mode reaching a second threshold value indicating a maximum number of supply times as a reference for determining an error of the supply mode (fig.8, #806->No->#807->Yes; col.8, ln.13-33 – a first threshold value is 3 and a second is 6 times).
Regarding claim 19, Takeda (US 8,755,702) teaches a non-transitory computer-readable storage medium further comprising: Instructions to determine that the toner cartridge needs to be replaced based on determining that the toner concentration has not reached the target toner concentration based on the number of supply times reaching the second threshold value and the remaining amount of toner is less than the reference value (fig.8, #806->No->#807->Yes); and instructions to display a message informing of the need to replace the toner cartridge (fig.8, #808; col.7, ln.48-50; col.8, ln.22-24).
Regarding claim 21, Takeda (US 8,755,702) teaches a non-transitory computer-readable storage medium further comprising instructions to, based on determining that the toner concentration has reached the target toner concentration as the supply mode is executed in a state where the driving speed of the developing apparatus is increased, change the driving speed in the increased state to a driving speed in an existing state and performing a certain image forming job at the driving speed in the existing state (col.7, ln.41-46&57-59; col.8, ln.34-41 & col.8, ln.15-17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the step S38->No situation of fig.8 in Takesue et al. (US 5,974,280) by using the insufficiency determination of Takeda (US 8,755,702) in order to notify a user that the toner cartridge is insufficient and allow for replacement.
Regarding claims 1, 3, 10, 11, 13, and 16 the claim limitations differ over the teachings of Takesue et al. (US 5,974,280) in that the timings for the mode changes are based on a timer and not a count of replenishment.  Takeda (US 8,755,702), however, discloses a related type of timing and concentration control wherein the time point is specified based on a set number of replenishment counts.  As can be seen from the two references together, both methods are used in the art for determining control mode change timings and thus the Office recognizes that one of ordinary skill in the art would readily choose between one or the other.  As such, the claim limitations of claims 1, 3, 10, 11, 13 and 16 would be easily arrived at without undue experimentation.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) as applied to claims 1, 10, and 11 above, and further in view of Fukui et al. (US 5,005,517).
Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) teach all of the limitations of claims 1, 10 and 11, upon which claims 7, 15 and 20 depend.
However, Takesue et al. (US 5,974,280) is silent as to how the apparatus maintains a target toner concentration while changing rotation speed.
Regarding claims 7, 15 and 20, Fukui et al. (US 5,005,517) teach that in an image forming apparatus with a toner concentration sensor in a stirring/transporting chamber with a screw conveyor (fig.3, #82a-d in #61 containing #71) and wherein the conveyors are variable in speed (col.10, ln.11-34) wherein the increasing of the driving speed of the developing apparatus comprises: as the driving speed of the developing apparatus is increased to a driving speed corresponding to a preset high-speed drive mode, maintaining the target toner concentration by reducing a target voltage corresponding to the target toner concentration and a control voltage input to the toner concentration sensor (col.10, ln.56-62; fig.12&13).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method and apparatus of Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) by changing the changing the target voltage and control voltage as in Fukui et al. (US 5,005,517) in order to adjust for the change in sensor outputs resulting from the change in speed (col.10, ln.46-62).

Claims 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) as applied to claim 8 above, and further in view of Takahashi et al. (US Pub.2011/0064435).
Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) teach all of the limitations of claims 1 and 10, upon which claims 9 and 22 depend.
However, Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) fail to disclose calculating the amount of toner to be supplied based on the toner concentration in the developing apparatus and the target toner concentration; and determining the first threshold value based on the amount of toner to be supplied and the amount of toner supplied per the number of supply times of the toner.
Regarding claims 9 and 22, Takahashi et al. (US Pub.2011/0064435) teach an image forming apparatus replenishment control wherein the increasing of the driving speed of the developing apparatus (fig.6, decision to #05 and #09) comprises: calculating the amount of toner to be supplied based on the toner concentration in the developing apparatus and the target toner concentration; and determining the first threshold value based on the amount of toner to be supplied and the amount of toner supplied per the number of supply times of the toner (fig.6, #04->#08; para.0062,0065&0069-0073,).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the control operations of Takesue et al. (US 5,974,280) in view of Takeda (US 8,755,702) by using the calculations and threshold determinations akin to Takahashi et al. (US Pub.2011/0064435) in order to allow the apparatus to more flexibly account for variations in supply and consumption of developer (para.0023) and maintain good image quality (para.0121).

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
The applicant correctly pointed out that claims 16-22 went unaddressed in the Final Rejection mailed on 2 May 2022; however, since 16-22 are dependent on claim 10 and functionally mirroring subject matter of claims 3-9, dependent from claim 1, the Office believes the applicant has made an incorrect assertion that they were unconsidered and thus allowable.  Equivalent claims 3-9 were clearly rejected in the previous Office Action.  As a result of the lack of inclusion of rejections for claims 16-22, this Office Action is being submitted as a way to correct the record and properly address all of the claims.  The Office apologizes for the inconvenience.
The applicant appears to be arguing that the claim limitations newly added to claims 1, 10, and 11 differentiates over the prior art of record because the applicant alleges that it requires both “determining whether there is an operation error according to the supply mode” and “that a toner cartridge needs to be replaced based on comparing the remaining amount of the toner to a reference value” and then argues that “Even considering arguendo that this description may be considered as disclosing the determining that a toner cartridge needs to be replaced, step #808 cannot, at the same time, be considered as disclosing the determining of whether there is an operation error according to the supply mode”.  These arguments are not persuasive.  
Firstly, it appears as though the applicant is alleging that the newly added claim limitations require both of the operation error determination and the replacement necessitated determination.  The language of the amendment, however, merely requires one or the other.
Secondly, the argument that the determination in Takeda (US 8,755,702) cannot be construed as both the cartridge replacement determination and the operation error determination is incorrect.  There is no particular language in any of the independent claims or claims 5, 14 and 18 that indicates or alludes to a definition of the term “an operation error”.  As such, a toner insufficiency or empty signal can easily be read on ‘an operation error’.  Additionally, the mere fact that the replenishment has been counted 6 times and the concentration is still insufficient, that in and of itself is a detection of an error in the replenishment operation, i.e. an operation error.  This type of operation error detected is used by Takeda (US 8,755,702) to infer insufficient toner in the cartridge necessitating replacement.  Thus, the reference does actually teach both.
As such, the applicant’s arguments are not found to be persuasive and the rejection still stands.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                        /WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
7/12/2022